Citation Nr: 0504064	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to August 
1999.  He was also on active or inactive duty training from 
July 13, to July 27, 2002 with the Hawaii Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 2002). 

The veteran asserts that his back disability began during 
service as he was required to ride over 45,000 miles on a 915 
vehicle, which strained his back.  His service medical 
records show that he received medical treatment for back 
strain between October 1998 and January 1999.  During 
National Guard annual training in July 2002, the veteran 
asserts that his back condition was aggravated when he 
tripped over a camouflage net while carrying a box of MREs.  
The record shows that he was treated at the Honolulu VA 
Medical Center (VAMC) for this injury in July 2002.  

The RO denied this claim on the basis that the veteran does 
not currently have a back disability.  A current VA 
examination is necessary in this case to determine if the 
veteran currently has a back disability and, if so, if it is 
related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

Additionally, it appears that the appellant has received 
additional treatment for his back condition in December 2003 
as shown by the prescription receipt he provided from the 
VAMC in San Francisco, California.  On remand the RO should 
make arrangements to obtain these records.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
outstanding treatment records for the 
veteran's back disability, including those 
from the San Francisco VAMC.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
AOJ should schedule the veteran for an 
appropriate VA examination.  The claims 
file and a copy of this remand must be 
provided to the examiner.  

The examiner should indicate in the report 
if the claims file was reviewed.  All 
necessary tests, including x-rays if 
indicated, should be conducted and all 
clinical findings reported in detail.  The 
examiner is requested to determine if the 
veteran currently has a back disorder.  If 
so, the examiner should provide an opinion 
as the date of onset and etiology of the 
veteran's back disability.  The examiner 
should state whether it is at least as 
likely as not that the back disability had 
its onset during active service or is 
related to any inservice disease or 
injury.  As noted above, the veteran 
reported that during service he was 
required to ride over 45,000 miles on a 
915 vehicle, which strained his back.  His 
service medical records show that he 
received medical treatment for back strain 
between October 1998 and January 1999.  
During National Guard annual training in 
July 2002, he was again treated for low 
back pain.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the appellant's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


